DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.

Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
       
				      Allowable Subject Matter
Claims 1-20 are allowed.
Reason for allowance
The invention defined in claims 1, 11 and 16 are not suggested by the prior art of record. 
The prior art of record (in particular, Kundu; Ashish US 20140181984, Shimoni; Shalom US 20140013325, Coster; John US 20200133707, Samari; Ravosh US 20140108441, Griffith; Tim US 20090320045, Soldevila; Albert Gordo US 20160277190, WANG; Wei-Chun US 20170109531, Fitzgerald; Joseph US 20080134177, Chen; Xiangping US 10949102 and Basak; Jayanta US 10534805) singly or in combination does not disclose, with respect to independent claim 1 “generate a resource signature for each of the plurality of resources using the one or more characteristics associated with each resource;
generate an aggregated signature using the resource signatures generated
for each of the plurality of resources; and
associate the aggregated signature with the workload, wherein the aggregated signature comprises a bit string hash value.” and similar limitations of independent claims 11 and 16 in combination with the other claimed features as a whole."
Therefore independent claims 1, 11 and 16 are allowed.
Dependent claims 2-10, 12-15 and 17- 20 are also allowed based on their dependencies on independent claims 1, 15 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493